Title: Pennsylvania Assembly Committee of Correspondence to Richard Jackson and Benjamin Franklin, 8 May 1766
From: 
To: 


When the Assembly reconvened in May after a recess of about three months, “A Member of the Committee of Correspondence,” undoubtedly Joseph Galloway, presented letters from Franklin “addressed to that Member only, and not to the said Committee, though relative to the Business of the Public.” When the letters had been read the House resolved that the Committee “do acquaint the Agents for this Province, that the House enjoin and direct that their Letters, respecting the Business committed to their Care by the Assembly, whether jointly or separately wrote, be addressed to the Speaker and Committee of Correspondence,” in order that these letters might come “with proper Authority” before the House. The Committee was directed to send a copy of this resolve to the agents.
 
Gentlemen
Philadelphia May 8th. 1766
We transmit you herewith all the Laws. passed by the Present Assembly at their late Sessions in January. The Proprietaries no doubt will in Convenient time lay them before his Majesty in Council agreeable to the Directions of Royal Charter. In that Case the House Request, should Any Objections be made Against them, That you will Exert your Utmost Interest and Abilities to remove such Objections, and Obtain their final Conformation. The Law entitled, “An Act for the better Employment Relief and Support of the Poor &c,” is of the Utmost Importance to the City of Philadelphia and the Neighbouring Townships thereby United with it, And will we have not the least Doubt for this reason Obtain your Particular attention and Industry to save it from a repeal.
The not receiving any Letter from you Directed to the Committee of Correspondence, Agreeable to the late order of the House Communicated to you by Us, has given the House some Uneasiness which has induced it to make a new order which we Inclose You here with, In Pursuance whereof, in future you are Desired to Direct your Letters Respecting the Publick matters Committed to Your Care, To the Speaker and Committee of Correspondence for the reason in the order mentioned. We are with Esteem, your Assured Friends, and Humble Servants


Jos: Fox
Thos. Livezey


Jos. Galloway
Isa: Pearson


Jos. Richardson
Giles Knight


Copy. Origl. per Capt.Boggs Via. DublinTo Richard Jackson. and Benjamin Franklin Esqrs.

 
Endorsed: Commee. of Correspe. May 8. 1766
